IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BOOMERANG RECOVERIES, LLC,                 : No. 6 EAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
GUY CARPENTER & COMPANY, LLC AND           :
MARSH & MCLENNAN COMPANIES, INC.,          :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.